DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 23 and 24 are allowable for setting forth a cutter for removing mineral in a pipe comprising a main body, a turbine coupled to a shaft on a front end of the main body, a cutting assembly coupled to the turbine, a propulsion unit disposed at a back end of the main body, a pipe assembly having a first end coupled to the propulsion unit and a second end coupled to a first end of an adjusting spindle, and an adjustable skid assembly mechanically coupled to the cutter, the adjustable skid assembly being adjustable to movingly engage inner surfaces of pipes having diameters ranging from approximately eight inches to approximately fifteen inches or from approximately twelve inches to approximately twenty-four inches, and wherein components of the skid holder couple with one another and with the adjusting spindle in a way that provides sealing and isolation chambers in the pipe assembly, wherein the sealing and isolation chambers prevent sludge from entering the adjusting spindle.
For example, Crane et al. (4,766,631) teach a cutter for removing mineral in a pipe comprising a main body 10, a turbine coupled to a shaft 12 on a front end of the main body, a cutting assembly coupled to the turbine, a propulsion unit 15  disposed at a back end of the main body, a pipe assembly 42 having a first end coupled to the propulsion unit 15, and an adjustable skid assembly mechanically coupled to the cutter, 
However, Crane does not teach the pipe assembly 42 having a second end coupled to a first end of an adjusting spindle, wherein components of the skid holder couple with one another and with the adjusting spindle in a way that provides sealing and isolation chambers in the pipe assembly, wherein the sealing and isolation chambers prevent sludge from entering the adjusting spindle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG H NGUYEN/Examiner, Art Unit 3724